Continuing Abatement Order filed January 28, 2020




                                       In The

                     Fourteenth Court of Appeals
                                     ____________

                               NO. 14-18-01000-CR
                                 ____________

                     AUSTIN VAUGHN GREER, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 458th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 15-DCR-070181A

                     CONTINUING ABATEMENT ORDER

      On January 7, 2020, this appeal was abated to the trial court for
consideration of its request to permit the District Attorney and his Assistant District
Attorneys to recuse in a particular case for good cause. See Tex. Code Crim. Proc. art.
2.07. On January 17, 2020, a supplemental clerk’s record was filed. The orders
contained in the record are blank.
      Accordingly, the trial court is directed to immediately consider the Fort
Bend District Attorney’s Office request to permit the District Attorney and his
Assistant District Attorneys to recuse from this case. If the trial court finds good
cause for the recusal and grants the request, the trial court shall appoint a District
Attorney Pro Tem and see that a supplemental clerk’s record containing the
appointment is filed in this court within twenty days of the date of this order.

      If the trial court denies the request, the trial court shall see that a
supplemental clerk’s record containing the trial court’s ruling is filed in this court
within twenty days of the date of this order.

      The appeal will remain abated, treated as a closed case, and removed from this
Court’s active docket. The appeal will be reinstated on this Court’s active docket
when the supplemental record is filed in this Court. The Court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the Court may
reinstate the appeal on its own motion.



                                    PER CURIAM



Panel consists of Chief Justice Frost and Justices Christopher and Bourliot.